DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
2.	Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 recites “a distance between the second surface” and it should be “the distance between the second surface”.
Claim 5 recites “a side of the third fixing portion” and it should be “the side of the third fixing portion”. 
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (Hereinafter Xiao) CN 209390315 (For examination purports English Machine Translation of Xiao would be use as cited reference).

Regarding claim 1, Xiao teaches
A speaker device (Fig. 2 shows a sounder 100), comprising 
a frame (Fig. 2 shows a frame 1), 
a vibration unit (Fig. 2 shows a vibration system 3) fixed to the frame (i.e. frame 1) and 
a magnetic circuit unit (Fig. 2 shows a magnetic circuit system 2) driving the vibration unit (i.e. vibration system 3) to vibrate and produce sound (Pg. 3, Lines 18-20), wherein the magnetic circuit unit (i.e. magnetic circuit system 2) is provided with a magnetic gap (Fig. 3 shows a first gap 13); 
the vibration unit (i.e. vibration system 3) comprises 
a diaphragm (Fig. 3 shows a diaphragm 31), 
a voice coil (Fig. 2 shows a voice coil 32) inserted in the magnetic gap to drive the diaphragm to vibrate (as shown in Fig. and Pg. 3, Lines 34-36), and 
a holder (Fig. 2 shows a centering supporting piece 313) connected to the diaphragm (Fig. 3 shows a diaphragm 31) as shown in Fig. 2 and 3; 
wherein a side of the frame (i.e. frame 1) close to the diaphragm (i.e. diaphragm 31) is at least partially embedded into the diaphragm(i.e. diaphragm 31) as shown in Fig. 3; 
a first surface (Fig. 2 shows a secondary frame 12) is formed on a side of the frame (i.e. frame 1) away from the diaphragm (i.e. diaphragm 31) as shown in Fig. 4; 
a second surface (Fig. 2 shows a lower film 312) is formed on a side of the diaphragm (i.e. diaphragm 31) close to the magnetic circuit unit (i.e. magnetic circuit system 2) as shown in Fig. 4; 
a reference surface (Fig. 2 shows  a yoke 21) is formed on a side of the magnetic circuit unit (i.e. magnetic circuit system 2) away from the diaphragm (i.e. diaphragm 31) as shown Figs. 3 and 4; and 
a distance between the first surface (i.e. secondary frame 12) and the reference surface (i.e. yoke 21) along a vibrating direction of the diaphragm is smaller than a distance between the second surface (i.e. lower film 312) and the reference surface (i.e. yoke 21) along the vibrating direction of the diaphragm (i.e. diaphragm 31) as shown Fig. 4.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (Hereinafter Xiao) CN 209390315 (For examination purports English Machine Translation of Xiao would be use as cited reference) in view of Song et al. (Hereinafter Song) CN 211531294 (For examination purports English Machine Translation of Song would be use as cited reference).

Regarding claim 2, Xiao teaches all the features with respect to claim 1 as outlined above. 
Xiao does not explicitly teach that the diaphragm comprises a vibrating portion provided with a through hole, a suspension portion extending from a periphery of the vibrating portion and surrounding the vibrating portion, and a fixing portion bending and extending from a side of the suspension portion away from the vibrating portion along the vibrating direction of the diaphragm and fixed to the frame; and the second surface is formed on a side of the fixing portion away from the vibrating portion.
Song teaches in Fig. 2 of a diaphragm 21 comprises a vibrating part 211 provided with a through hole (Pg. 3, Line 25), a folding ring part 212 extending from a periphery of the vibrating part 211 and surrounding the vibrating part 211 as shown in Fig. 2, and a fixing part 213 bending and extending from a side of the folding ring part 212 away from the vibrating part 211 along the vibrating direction of the diaphragm 21 and fixed to a frame 1 as shown in Fig. 3; and a second surface is formed on a side of the fixing part 213 away from the vibrating part 211 as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speaker device, as taught by Xiao with the speaker device, as taught by Song. The motivation that by combining both teachings the speaker device would be able to have good stability and good acoustic performance.

Regarding claim 3, the combination of Xiao and Song teach all the features with respect to claim 2 as outlined above. Song teaches in Fig. 2 that the fixing part 213 comprises a first fixing part 2131 bending and extending from the folding ring part (i.e. suspension portion) 212 and fixed to a top of the frame 1 (Pg. 3, Lines 33-39), a second fixing part 2132 bending and extending from an outer periphery of the first fixing part 2131 along the vibrating direction of the diaphragm 21 and fixed to an outer side surface of the frame 1 (Pg. 3, Lines 33-39), and a third fixing part 2133 that is directly opposite to and spaced apart from the second fixing part 2132 (Pg. 3, Lines 33-39); and the frame 1 is interposed between the second fixing part 2132 and the third fixing part 2133 as shown in Fig. 4.

Regarding claim 4, the combination of Xiao and Song teach all the features with respect to claim 3 as outlined above. Song teaches in Fig. 2 that the second surface is formed on a side of the third fixing part 2133 away from the first fixing part 2131 as shown in Fig. 2; a third surface is formed on a side of the second fixing part 2132 away from the first fixing part 2131 as shown 2; and a distance between the second surface and the reference surface along the vibrating direction of the diaphragm 21 is smaller than a distance between the third surface and the reference surface along the vibrating direction of the diaphragm 21 as shown in Fig. 2.

Regarding claim 8, Xiao teaches all the features with respect to claim 1 as outlined above. 
Xiao does not explicitly teach that the frame is made of a metal material..
Song teaches of a frame is made of a metal material (Pg. 3, Lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame, as taught by Xiao with the frame is made of the metal material, as taught by Song. The motivation that by combining both teachings the speaker device would be able to increases the whole rigidity of the speaker device, thus to improves the acoustic performance of the speaker device.
Allowable Subject Matter
9.	Regarding claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-7 are objected to as being dependent upon claim 5.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.  Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653